 



Exhibit 10.2
RELEASE
     This Release (“Agreement”) is made and entered into to be effective as of
the 1st day of April, 2007, by and between Daniel D. Maddox, his heirs,
executors/administrators, successors, and assigns (collectively “Maddox”) and
the Kaiser Aluminum Fabricated Products, LLC, its successors, assigns, officers,
directors, shareholders, members, employees, agents, and counsel (collectively
“Kaiser”).
     WHEREAS, Maddox and Kaiser agree that Maddox’s last day of active
employment with Kaiser will be April 1, 2007 (the “Termination Date”);
     WHEREAS, Kaiser and Maddox reached certain agreements with respect to the
terms of his severance after his termination of employment as more fully set
forth in Maddox’s Employment Agreement dated as of July 6, 2006 (the “Employment
Agreement”) and his Change in Control Severance Agreement (the “Severance
Agreement”) entered into in connection with the Kaiser Key Employee Retention
Program (the “KERP”) as well as benefits provided under the KERP, and his
Consulting Agreement executed to be effective as of the Termination Date (the
“Consulting Agreement”);
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and other good and valuable consideration, the parties agree as
follows:
     1. Maddox and Kaiser agree that Maddox’s employment with Kaiser will
terminate effective as of the Termination Date.
     2. Pursuant to the terms of the Severance Agreement, Maddox agrees to
release and discharge forever Kaiser from all causes of action, claims, demands,
costs, and expenses for damages which he now has or may have, whether known or
unknown, against Kaiser on account of his employment with and/or termination
from such employment with Kaiser, except for any specific claims that might
arise out of the Severance Agreement, the KERP (including long term incentive
payments), his Employment Agreement and the Consulting Agreement. This release
also includes, but is not limited to, any claim of discrimination or harassment
based upon any basis, including race, color, national origin, religion, sex,
age, or disability arising under any federal, state, or local statute,
regulation, ordinance, order, or law, including, without limitation, the Age
Discrimination in Employment Act, as amended; Title VII of the Civil Rights Act
of 1964, as amended; the Equal Pay Act; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Fair Labor Standards Act; the Older Workers
Benefit Protection Act; the Employee Retirement Income Security Act; the
National Labor Relations Act, as amended; the Civil Rights Acts of 1866 and 1871
(42 U.S.C. §§ 1981, 1983, 1985, et. seq.), as amended; the Civil Rights Act of
1991; any and all claims under federal, state, or local law including, without
limitation, any claim of the existence or breach of an oral, implied, or written
contract of employment; negligent or intentional misrepresentations; wrongful
discharge; interference with contract; defamation; assault and battery;
negligent or intentional infliction of emotional distress; violation of public
policy; whistle-blowing; promissory and/or equitable estoppel; and any other
federal, state, or local laws regarding rights or claims relating to employment.
This release does not apply to any claims that may arise after the effective
date of this Agreement for indemnity by Maddox, including claims for indemnity
under that certain indemnity agreement between

 



--------------------------------------------------------------------------------



 



Maddox and Kaiser dated as of July 6, 2006. Similarly, the foregoing shall not
apply to claims Maddox that may arise after the effective date of this Agreement
under Kaiser’s director and officer insurance programs.
     3. Kaiser will pay to Maddox the amounts contemplated by his Severance
Agreement, less all authorized deductions and required legal withholdings.
Maddox agrees that this amount represents consideration to which he is not
otherwise entitled in the absence of execution of this Agreement. The monies
pursuant to this paragraph 3 will be delivered to Maddox within three
(3) business days following the Termination Date.
     4. Except as otherwise set forth in the Severance Agreement, Maddox’s
participation in or receipt of any other benefits made available by the Kaiser,
including, but not limited to all insurance programs or plans will terminate
effective as of the Termination Date. Pursuant to any applicable plan documents,
Maddox’s participation in Kaiser’s retirement and/or 401(k) plans terminated
effective as of the Termination Date. Maddox will be entitled to those amounts
in which he is vested, if any, under the terms of the retirement and/or 401(k)
plans.
     5. Maddox and Kaiser acknowledge that it is their mutual intent that this
Agreement comply with the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act. Accordingly, this Agreement requires,
and Maddox acknowledges and agrees that:
(a) By signing this Agreement, Maddox is knowingly and voluntarily waiving his
rights under the Age Discrimination in Employment Act, as amended;
(b) Kaiser has advised Maddox to consult with an attorney of his choosing
regarding the terms of this Agreement including the waiver of rights, and Maddox
has done so;
(c) Kaiser has given Maddox twenty-one (21) calendar days to consider this
Agreement, and hereby voluntarily waives the 21-day consideration period;
(d) Maddox has the right to revoke this Agreement within seven (7) calendar days
after execution, and hereby voluntarily waives the 7-day revocation period
effective upon his receipt of the payments contemplated in Section 3;
(e) Kaiser has advised Maddox that none of the terms and provisions of this
Agreement shall become effective or be enforceable until the seven (7) day
revocation period has expired; and
(f) Maddox has read and fully understands the terms of this Agreement.
     6. Maddox represents and warrants that he has not filed or instituted any
claim, complaint, charge, or proceeding before any court, administrative agency,
or any other tribunal regarding his employment with Kaiser, the terms and
conditions of such employment, the termination of such employment, or any
alleged violation of state, federal, or local law or regulations by Kaiser.

2



--------------------------------------------------------------------------------



 



     7. This Agreement may not be amended, supplemented or superseded except by
a written agreement signed by both parties.
     8. This Agreement shall be interpreted, construed, governed, and enforced
under the laws of the State of Texas.
     9. If any phrase, clause, term, item or provision of this Agreement is
declared invalid or unenforceable by a court, administrative agency, or
arbitrator of competent jurisdiction; such phrase, clause, term, item or
provision shall be deemed severed from this Agreement, as applicable, but will
not affect any other provisions of this Agreement which shall otherwise remain
in full force and effect.
     WHEREFORE, the parties hereto have executed this Release in counterpart
originals or otherwise, as of the dates set forth below.

              DANIEL D. MADDOX
    Date: March 30, 2007  /s/ Daniel D. Maddox               KAISER ALUMINUM
FABRICATED PRODUCTS, LLC
      By  /s/ James E. McAuliffe, Jr.     Date: March 30, 2007    Name:  James
E. McAuliffe, Jr.        Its:  Vice President -- Human Resources   

3